Order entered August 28, 2020




                                      In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                No. 05-19-01247-CR

                    ANDREW JACOBY DUFFY, Appellant

                                        V.

                         THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 3
                            Dallas County, Texas
                     Trial Court Cause No. F18-2085-J

                                     ORDER

      Before the Court is appellate counsel Shelly K. Messerli’s August 26, 2020

motion to withdraw as appointed counsel on appeal. We GRANT the motion and

DIRECT the Clerk of the Court to remove Shelly K. Messerli as appointed

counsel for appellant.

      We ORDER the trial court to appoint new counsel to represent appellant in

this appeal. We ORDER the trial court to transmit a supplemental clerk=s record
containing the order appointing new counsel to this Court within FIFTEEN DAYS

of the date of this order.

      We ABATE the appeal to allow the trial court to comply with this order. We

will reinstate the appeal when we receive the order appointing new counsel.

                                            /s/   BILL PEDERSEN, III
                                                  JUSTICE